DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks Page 7, filed 01/06/2022, with respect to the objections to the drawings have been fully considered. The objections to the drawings have been withdrawn in light of provided replacement drawings.

Applicant’s arguments, see Remarks Page 8, filed 01/06/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the amendments to the claims.

Applicant’s arguments with respect to claims 1-7, 10-13, and 15-18 have been considered but are moot due to the amendment to the claims.

	

Response to Amendment

Support for the amendments to claims 1-3, 5-6, 10, 12, 14, and 17 can be found in Applicant’s specification on pages 11 and 15-18 and in Figs. 2, 6, and 10.
Support for newly added claims 19-20 can be found in Applicant’s specification in Figs. 4 and 6-7. 	
The amendments to claims have been entered.
Claim Status
Claims 1-3, 5-10, 12-17, and 19-20 are currently pending.
Claims 4, 11, and 18 have been cancelled.
Claims 8-9 and 14 stand withdrawn.
Claims 1-3, 5-7, 10, 12-13, 15-17, and 19-20 have been examined on the merits in this office action.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 has been amended, but does not have a status identifier of “(Currently Amended)”.
“(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. See paragraph (E) below for acceptable alternative status identifiers.”
                 (see MPEP 714 C.)
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omura (WO2017002325A1 using the provided machine English translation from Espacenet).
Regarding claim 1, Omura discloses a battery pack having a function of preventing an inflow of a leaking coolant, the battery pack comprising: a housing (frame 4, in Fig. 9, includes an exterior case of the power supply device 1 and a vehicle body frame, page 2 / lines 75-76) , the housing having a bottom wall (shown in annotated Omura Fig. 9 below); at least one battery cell or battery module (plurality of assembled batteries 2 in Fig. 9, page 2 / lines 72-74) mounted in a first space in the housing (the first space being drawn to the area wherein the batteries are located in frame 4 of the power supply device); a heat exchanger (plurality of cooling mechanisms 3 includes a first plate 30, a second plate 31, and a sealing portion 32 in Fig. 9, page 5 / lines 167-179) provided in the housing for cooling the battery cell or the battery module, the heat exchanger being spaced above the bottom wall of the housing and having at least one port (pipes 35 in Fig. 9, page 5 / lines 191-195); and a seal (sealing portion 32 in Fig. 9) provided between the heat exchanger and an inner surface of the housing for preventing a coolant leaking from the heat exchanger from flowing into the first space of the housing (leak discharge path 36 in Fig. 9, page 5 / lines 179-180, 204-205).
Omura at least one port hole in the bottom wall of the housing (space shown in annotated Omura Fig. 9 below, space in which the at least one ports extends through), the at least one port extending through the at least one port hole, and at least one discharge opening formed around the at least one port hole (space shown in annotated Omura Fig. 9 below, Omura describes leak discharge path 36 which allows refrigerant to be discharged to the outside of the cooling 

    PNG
    media_image1.png
    386
    888
    media_image1.png
    Greyscale
         Annotated Omura Fig. 9

Regarding claim 5, Omura discloses wherein the housing is provided with a discharge channel (leak discharge path 36 in Fig. 9), wherein the discharge channel is connected to the at least one discharge opening (page 7 / lines 257-269).

Regarding claim 6, Omura discloses wherein the heat exchanger comprises: a coolant introduction port, through which the coolant is introduced; and a coolant discharge port, through which the coolant is discharged (pipes 35 in Fig. 9, serving as an inlet and outlet, page 5 / lines 191-195), wherein the at least one port holes comprises two port holes, the coolant introduction port and the coolant discharge port extending through the port holes, and wherein the at least one discharge opening is two discharge openings respectively formed around of the port holes (see annotated Fig. 9 of Omura above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (WO2017002325A1 using the provided machine English translation from Espacenet).
Regarding claim 12, Omura does not disclose wherein the bottom wall of the housing has an inclined surface, which extends to the discharge opening, however this is merely a change of In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 13, Omura discloses the battery pack further comprising a protruding support rib (side wall 33 in Fig. 9) for supporting the heat exchanger on the inclined surface (if the bottom wall has an inclined surface then side wall 33 would necessarily be sitting atop it).

Regarding claim 20, while Omura does not disclose wherein the at least one port hole has an edge, and wherein the at least one discharge opening is a notch in the edge of the at least one port hole, this is merely a change of the form/shape of the port hole and discharge opening as disclosed by Omura. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form/shape of the port hole and discharge opening to provide wherein the at least one port hole has an edge, and wherein the at least one discharge opening is a notch in the edge of the at least one port hole, because the change in form/shape of the port hole and discharge opening on Omura would provide no more than the predictable result of continuing to allow fluid to discharge from the porthole and MPEP In re Dailey, 149 USPQ 47 (CCPA 1976).
Further, the examiner notes that Applicant’s specification states (pages 16-17):
“Gaps or openings may be formed between the port holes 28 and the introduction port 61 and the discharge port 63 such that the leaking coolant is smoothly discharged through the port holes 28 when the introduction port 61 and the discharge port 63 are inserted into and located in the port holes 28. To this end, as shown in FIG. 4, the inner surface of each of the port holes 28 may be formed so as to have an uneven structure 29.”
However, the specification is silent to respect of the criticality of the shape described by the claims or specification as “notches” or “uneven” (as shown in Fig. 4).

Claims 1-3, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (WO2017002325A1 using the provided machine English translation from Espacenet) in view of Youn et al (KR20140074151A, given in the IDS filed 10/4/2019).
Regarding claims 1 and 2, Omura discloses a battery pack having a function of preventing an inflow of a leaking coolant, the battery pack comprising: a housing (frame 4, in Fig. 9, includes an exterior case of the power supply device 1 and a vehicle body frame, page 2 / lines 75-76) , the housing having a bottom wall (shown in annotated Omura Fig. 9 below); at least one battery cell or battery module (plurality of assembled batteries 2 in Fig. 9, page 2 / lines 72-74) mounted in a first space in the housing (the first space being drawn to the area wherein the batteries are located in frame 4 of the power supply device); a heat exchanger (plurality of cooling mechanisms 3 includes a first plate 30, a second plate 31, and a sealing portion 32 in Fig. 9, page 5 / lines 167-179) provided in the housing for cooling the battery cell or the battery 
Omura at least one port hole in the bottom wall of the housing (space shown in annotated Omura Fig. 9 below, space in which the at least one ports extends through), the at least one port extending through the at least one port hole, and at least one discharge opening formed around the at least one port hole (space shown in annotated Omura Fig. 9 below, Omura describes leak discharge path 36 which allows refrigerant to be discharged to the outside of the cooling mechanism 3 and away from battery 2, therefore one of ordinary skill in the art would recognize it would need to be discharged from the edges shown in the annotated Fig. below, page 7 / lines 257-269).

    PNG
    media_image2.png
    386
    780
    media_image2.png
    Greyscale
         Annotated Omura Fig. 9


In the same field of endeavor, Youn teaches a battery module (100 in Figs. 1-3) that includes a pair of housings (111 and 112 in Fig. 2) and a pair of side covers (113 and 114 in Fig. 2, P27). Youn teaches a sealing portion may be formed between the housings and the side covers (P27). Youn teaches the housings and the side covers are coupled to each other and a sealing portion is formed at the coupling portion to close a gap according to the coupling, and is sealed using a sealing material (P28). 
Youn teaches a sealing material such as silicone can be injected into a sealing groove (15) and hardened, therefore a gap that can occur between the housing (112 for example) and the side cover (114 for example) can be closed to prevent intrusion of foreign substances (P32). Youn teaches the housing (112 for example) and the side cover (114 for example) have male and female coupling portions that allow for the maximization of the sealing effect (P32).
Therefore it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Youn within the battery pack of Omura and provide the housing with a channel having a recessed structure that would be able to mate with the side wall of Omura and provide a gasket, such as the silicone sealing material taught by Youn, given that Youn teaches this maximized a sealing effect to prevent intrusion of foreign substances. One of ordinary skill in the art would understand that if it the gasket could 
While Youn does not teach the sealing material (gasket) is mounted in the channel to form a seal provided between the heat exchanger and an inner surface of the housing for preventing a coolant leaking from the heat exchanger from flowing into the first space of the housing, this is merely a rearrangement of the parts taught by both Omura and Youn, and it would be obvious to rearrange the sealing material to be mounted in the channel in order to further seal the connection between the side wall and channel, and it would continue to provide the predictable result of preventing leaking coolant from flowing into the first space of the housing, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claims 1 and 3,  Omura discloses a battery pack having a function of preventing an inflow of a leaking coolant, the battery pack comprising: a housing (frame 4, in Fig. 9, includes an exterior case of the power supply device 1 and a vehicle body frame, page 2 / lines 75-76) , the housing having a bottom wall (shown in annotated Omura Fig. 9 below); at least one battery cell or battery module (plurality of assembled batteries 2 in Fig. 9, page 2 / lines 72-74) mounted in a first space in the housing (the first space being drawn to the area wherein the batteries are located in frame 4 of the power supply device); a heat exchanger (plurality of cooling mechanisms 3 includes a first plate 30, a second plate 31, and a sealing portion 32 in Fig. 9, page 5 / lines 167-179) provided in the housing for cooling the battery cell or the battery 
Omura at least one port hole in the bottom wall of the housing (space shown in annotated Omura Fig. 9 below, space in which the at least one ports extends through), the at least one port extending through the at least one port hole, and at least one discharge opening formed around the at least one port hole (space shown in annotated Omura Fig. 9 below, Omura describes leak discharge path 36 which allows refrigerant to be discharged to the outside of the cooling mechanism 3 and away from battery 2, therefore one of ordinary skill in the art would recognize it would need to be discharged from the edges shown in the annotated Fig. below, page 7 / lines 257-269).

    PNG
    media_image2.png
    386
    780
    media_image2.png
    Greyscale
         Annotated Omura Fig. 9


In the same field of endeavor, Youn teaches a battery module (100 in Figs. 1-3) that includes a pair of housings (111 and 112 in Fig. 2) and a pair of side covers (113 and 114 in Fig. 2, P27). Youn teaches a sealing portion may be formed between the housings and the side covers (P27). Youn teaches the housings and the side covers are coupled to each other and a sealing portion is formed at the coupling portion to close a gap according to the coupling, and is sealed using a sealing material (P28). 
Youn teaches a sealing material such as silicone can be injected into a sealing groove (15) and hardened, therefore a gap that can occur between the housing (112 for example) and the side cover (114 for example) can be closed to prevent intrusion of foreign substances (P32). Youn teaches the housing (112 for example) and the side cover (114 for example) have male and female coupling portions that allow for the maximization of the sealing effect (P32).
Youn shows a stepped surface in Fig. 2 wherein the housing (112 for example) and the side cover (114 for example) have male and female coupling portions that allow for the maximization of the sealing effect, and a sealing material is put into sealing groove (15) and hardened (P32, see Fig. 2).
Therefore it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Youn within the battery pack of Omura and modified the housing to include a stepped surface, such as the side wall of Omura 

Regarding claim 7, modified Omura meets the limitation wherein the heat exchanger comprises plural plates joined to each other to define a space between the plural plates (a first plate 30 and a second plate 31), through which the coolant flows, and wherein the seal isolates a joint between one of the plural plates and the inner surface of the housing (by the rejection of claim 1 and 2 above).

Regarding claim 10, modified Omura meets the limitation wherein the heat exchanger is provided at an edge thereof with a skirt (the skirt being drawn to Omura’s side wall 33), and wherein the gasket is located between the skirt and the channel in the housing (by the rejection of claim 1 and 2 above).

Regarding claim 15, Youn teaches the sealing material such as silicone can be injected into the sealing groove and hardened (P32). By the modification of Omura by Youn in the rejection of claim 1 and 2 above, the gasket (sealing material) is provided between the side wall 
Therefore, modified Omura meets the limitation wherein the gasket comprises a bonding material for bonding an edge of the heat exchanger to the inner surface of the housing.

Regarding claim 17, Omura discloses a battery pack preventing an inflow of a leaking coolant, the battery pack comprising: a housing (frame 4, in Fig. 9, includes an exterior case of the power supply device 1 and a vehicle body frame, page 2 / lines 75-76), and a heat exchanger (plurality of cooling mechanisms 3 in Fig. 9, page 5 / lines 167-179) mounted on an inner surface of the housing for cooling a battery cell or a battery module (plurality of assembled batteries 2 in Fig. 9, page 2 / lines 72-74), wherein the heat exchanger comprises: an upper plate (first plate 20 in Fig. 9, page 5 / lines 167-179); and a lower plate (second plate 31 in Fig. 9, page 5 / lines 167-179) coupled to the upper plate;BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CJM/cjmApplication No.: 16/593,611Docket No.: 6949-0115PUS1. Omura discloses Reply to Office Action of October 07, 2021Page 5 of 11a skirt (side wall 33 in Fig. 9) at an edge of the upper plate, the skirt bent downwardly (see Fig. 9). 
However, Omura does not disclose the housing having an upwardly open channel, the skirt extending into the channel of the housing, and a seal formed in the channel between the skirt and the housing.
In the same field of endeavor, Youn teaches a battery module (100 in Figs. 1-3) that includes a pair of housings (111 and 112 in Fig. 2) and a pair of side covers (113 and 114 in Fig. 2, P27). Youn teaches a sealing portion may be formed between the housings and the side covers (P27). Youn teaches the housings and the side covers are coupled to each other and a sealing portion is formed at the coupling portion to close a gap according to the coupling, and is sealed using a sealing material (P28). 

Therefore it would been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Youn within the battery pack of Omura and provide the housing with a channel having an upwardly open channel that would be able to mate with the skirt of Omura and provide a seal, such as the silicone sealing material taught by Youn, given that Youn teaches this maximized a sealing effect to prevent intrusion of foreign substances. One of ordinary skill in the art would understand that if it the gasket could prevent the intrusion of foreign substances, it would also prevent leaking coolant from flowing into the first space of the housing.
Omura does not disclose the housing having an upwardly open channel, the skirt extending into the channel of the housing, and a seal formed in the channel between the skirt and the housing.
While Youn does not teach the sealing material (seal) formed in the channel between the skirt and the housing, this is merely a rearrangement of the parts taught by both Omura and Youn, and it would be obvious to rearrange the sealing material to be in the channel between the skirt and the housing in order to further seal the connection between the side wall and channel, and it would continue to provide the predictable result of preventing leaking coolant from flowing into the first space of the housing, because the mere rearrangement of parts, without any In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Omura (WO2017002325A1 using the provided machine English translation from Espacenet) in view of Youn et al (KR20140074151A, given in the IDS filed 10/4/2019) as applied to claim 2, and further in view of Bryan Hose and Gasket (The Purpose of O-rings) (hereinafter referred to as “Bryan”).
Regarding claim 16, modified Omura meets the limitation wherein the gasket is mounted between the housing and the heat exchanger, but does not meet the limitation wherein the gasket is a ring-shaped packing member.
Bryan teaches O-rings block a pathway that fluid or air may escape through and are inexpensive, easy to install and, with proper maintenance, can withstand a significant amount of wear and tear (pages 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Bryan within the battery pack of modified Omura and provided the gasket to be a ring-shaped packing member. This modification would be made with the expectation it would be able to block any coolant escaping and would be inexpensive, easy to install and, with proper maintenance, able to withstand a significant amount of wear and tear.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Omura (WO2017002325A1 using the provided machine English translation from Espacenet) in view of Harrington (US 20050191543 A1).
Regarding claim 17, Omura discloses a battery pack preventing an inflow of a leaking coolant, the battery pack comprising: a housing (frame 4, in Fig. 9, includes an exterior case of the power supply device 1 and a vehicle body frame, page 2 / lines 75-76), and a heat exchanger (plurality of cooling mechanisms 3 in Fig. 9, page 5 / lines 167-179) mounted on an inner surface of the housing for cooling a battery cell or a battery module (plurality of assembled batteries 2 in Fig. 9, page 2 / lines 72-74), wherein the heat exchanger comprises: an upper plate (first plate 20 in Fig. 9, page 5 / lines 167-179); and a lower plate (second plate 31 in Fig. 9, page 5 / lines 167-179) coupled to the upper plate;BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CJM/cjmApplication No.: 16/593,611Docket No.: 6949-0115PUS1. Omura discloses Reply to Office Action of October 07, 2021Page 5 of 11a skirt (side wall 33 in Fig. 9) at an edge of the upper plate, the skirt bent downwardly (see Fig. 9). 
However, Omura does not disclose the housing having an upwardly open channel, the skirt extending into the channel of the housing, and a seal formed in the channel between the skirt and the housing.
In the same field of endeavor, Harrington teaches analogous art of a battery assembly comprising a battery and a housing (Abstract). Harrington teaches a free end (22a in Fig. 9b, drawn to the claimed skirt) of a side wall (22 in Fig. 9b) of the housing extends into a longitudinal slot (15b in Fig. 9b, drawn to the claimed upwardly open channel) between a skirt (15 in Fig. 9b) and a side wall (14a in Fig. 9b) of a compartment (14 in Fig. 9b, drawn to the claimed housing, P37). Harrington teaches this allows the skirt to extend about the free end of the side walls of the housing and provide a seal around electrical terminals disposed between the housing and compartment, minimizing the risk of moisture reaching the terminals (P37).


Regarding claim 19, one of ordinary skill in the art would understand that if the housing has an open channel and the skirt is extends into the channel to form a seal, then the seal contacts opposite sides of the skirt. Therefore, modified Omura meets the limitation wherein the seal contacts opposite sides of the skirt.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729